 

oN

sa HD WN

10
11
12
13
14
15
16

Case 2:17-cr-00029-JAM Document 64 Filed 01/27/21 Page 1 of 2

HEATHER E. WILLIAMS, #122664
Federal Defender

LINDA C. ALLISON, #179741
Assistant Federal Defender
Designated Counsel for Service

801 “I” Street, 3" Floor

Sacramento, CA 95814

Linda.allison@fd.org

Attorney for Defendant
ALLEN HEIN

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) NO. 2:17-CR-0029-JAM
)
Plaintiff, ) ORDER FOR RELEASE
)
v. )
) JUDGE: Hon. John A. Mendez
ALLEN HEIN, )
)
Defendant. )
)
)

 

17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

The parties have entered into a Deferred Prosecution Agreement which has been signed
and approved by the court. The parties agree that the defendant, Allan Hein, should be released
under the supervision of pretrial services. The conditions of supervision are set forth in the
attached Conditions of release. The defendant should be released forthwith.

IT IS SO ORDERED. 4

J A. MENDEZ
ited States District Court Judge

 

Dated: January if 2021

 

 
 

Case 2:17-cr-00029-JAM Document 64 Filed 01/27/21 Page 2 of 2

AMENDED SPECIAL CONDITIONS OF RELEASE

Re: Hein, Allen
No.: 2:17-CR-0029-JAM
Date: January 22, 2021

. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

. You must reside at a location approved by the pretrial services officer and not move or absent
yourself from this residence for more than 24 hours without the prior approval of the pretrial
services officer;

. You must not possess, have in your residence, or have access to a firearm/ammunition,
destructive device, or other dangerous weapon; additionally, you must provide written proof of
divestment of all firearms/ammunition currently under your control;

You must refrain from any use of alcohol or any use of a narcotic drug or other controlled
substance without a prescription by a licensed medical practitioner; and you must notify Pretrial
Services immediately of any prescribed medication(s). However, medicinal marijuana prescribed
and/or recommended may not be used;

. You must submit to drug and/or alcohol testing as approved by the pretrial services officer. You
must pay all or part of the costs of the testing services based upon your ability to pay, as
determined by the pretrial services officer; and,

. You must report any contact with law enforcement to your pretrial services officer within 24
hours.

 

 
